Davison, P. J.,
A petition having been filed, as required by law, alleging fraud'had been committed in said district at said election in the computation of the votes cast therein or in the marking of the ballots, or otherwise in connection with said ballots, the court, as directed by the provisions of the Act of April 23, 1927, P. L. 360, ordered said ballot-box seized and brought into court. The matter was continued until Dee. 17, 1927, and at that time the said ballot-box was opened in court and the parties designated by the court to cause said vote to be correctly counted, D. B. Snively and Harry B. Krebs, examined said ballots in the presence of the judge of said court and correctly counted them and made return thereof to said court, which said return and computation has been filed in said court.
The computation of said vote and examination of said ballots shows no fraud on the part of the election officers of said district at said election, and this fact is so found by the court; and while errors were shown in the counting of said ballot, they were not fraudulent, but' such as would naturally arise from the inexperience of said election officers.
Following the ruling of this court in the matter of the opening of the ballot-box in the Fourth District of Quincy Township, filed Nov. 30, 1927, the money deposited by the petitioners would be forfeited to the County of Franklin, except for one circumstance. While no contest was filed in the matter of the school directors in said township, which would have been the proper course to pursue, if the right to that office was to be questioned, yet we do know as a fact from the returns filed in said election that Fred W. Detrich was returned as elected to said office by a majority of six votes over John G. Palmer in the Fourth Election District of said township. The vote as computed and returned upon the opening of the ballot-box in this one district changed the vote of said parties for said office, so that said John G. Palmer received ninety-one votes instead of eighty-four votes, and said Fred W. Detrich received 111 votes instead of 115 votes, making a difference of eleven votes in favor of said John G. Palmer. No one can tell what the result of the opening of the ballot-box in the other districts of said township would have been, nor, if they had been opened, would it have changed the right of Detrich to hold said office, unless they had been opened before the official count was completed, or unless a contest for said office had been instituted. Under these circumstances there can be no taint on the holding of said office by said Detrich, but as the change in the vote in the boxes opened would have been sufficient, if a contest had been instituted and no other errors found, to have changed the result of the election to that office, we are of the opinion that *727such petitioners should not have the sum deposited by them forfeited to the county.
And, therefore, Feb. 17, 1928, the Prothonotary of Franklin County is hereby directed to return to said petitioners said sum of $50 deposited with him in said matter.
From King Alexander, Chambersburg, Pa.